                                    Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 1 of 12

JS 44 CR~v. 02/19)                                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and 1he information contained h erein neither repl ace nor supplcmcnl the t11ing and service of plead ings or other papers as required by law. except as
prov ided by local rules of court. This form. approved by the Ju dicial Conference of the United States in September 1974, is req uired for 1hc use of the Clerk of Co urt for rhe
purpose of initiating the civil docket sheet. (SU, /NS711UC1JONS ON Nl:Xf' l'AUf OJ-' /HIS FORM)
I. (a) PLAINTIFFS                                                                                                              DEFENDANTS
                ANTHONY PErrwA y                                                                                                   NATIONWIDE CREDIT, INC.

   (b) County of Residence of First Listed Plai ntiff                                NASSAU                                   County of Res idence of First Listed Defendant            LEHlGH
                                     (E.\'('/:'/'TIN (!./>. l'/,A /,.ffl/;FCASn,J                                                                      (IN / I.;,'. PI.AIN11FI· <'AShS ONUj
                                                                                                                               Nffi'E.                       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                             THE TRACT OF LAND INVOLVED.

    (C) Attorneys (F:rm Name, Atfdrt•s.,, and Telephon,• Numba)                                                                Anomeys (((K11r,w11j
              BARSH/\ Y SANDERS. PLLC
              100 Garden City Plaza. Ste 500. Garden City. NY 11530
              (5 16) 203 -7600

n. BASIS OF JURISDICTION (!'lace                                      (II/   "X" in One Bo., 011/n              Ill. CITIZENSHIP OF PRINCIPAL PARTIES (f'f(l<'ettn                                            "X" n1()11d)oxfi,r!'lum11tf
                                                                                                                     (T-iA·f)wrno,O.&'S011M                                                                  "riOirBmf,r/J,f<•rhrr) ..
 0 I     U.S. Government                         • 3      Federal Question                                                                             f'TF        DEF                                                    I'll'        DEF
          Plain tiff                                       I( i.S. (iurernment ,A.'uJ a J)arlJ)                     Citizen of This State              0 I         0 I        lncorpora1ed or Principal Place             0       4    0 4
                                                                                                                                                                                 of Business In ·n,is State

 O1      U.S. Government                         0 4      Diversity                                                 Citizen of Another State           02          0 2        Incorporated um/ Principal Place            0            05
           Defendant                                       (lndu.:ufc ( 'm:cns!up ~/ l'arl1ts m ltem ill)                                                                       of Business In Another Sime

                                                                                                                    Citizen or Subject of a            0 3         0 3        Forei~'ll Nation                             0      6    0 6
                                                                                                                        Forei gn Countrv

IV. N AT U RE OF SU IT                      (Place an      ··x·· 111 Une Box 011M                                                                                                                Click her for N:uurc of Suit Code Deseriplions


O 110 Insurance
0 1'20 Marine
0 130 Mille r Act
O 140 Negotiable Instrument
0 150 Recovery of Overpayment &
       Enforcement of Judgment
0 15 1 Med icare Act
0 152 Recovc1)' ofDefoulle<l
          Siudent Loans
           (Excl udes Veterans)
 o 153 Recovery of Overpayment
           of Veteran's Benefits
 0 i 60 Stockil olders' Suits
 0 190 Other Contract
 0 195 Contract Prodnct Liability
 0 196 Franchise




 0 220 foreclosure
 0 230 Rent Lease & FJectrnent                    ,142 f::mp loyment
 O 240 Torts to Land                              443   Housing!
 0 245 T ort Product Liabili ty                        Accommodations
 0 290 All Ot her Real Property                   445 Amer. \\'/D isabilitics-
                                                      Employrnent
                                                  446 Arner. w1Disabili1ics .
                                                         Other
                                                  448 f:'duca t,on




 V. 0 RIG IN           (f'/c,ce a,, "X"   111   One Box On/))
       • 1 Original            O 2 Removed from State                        0 3 Remanded lrom                 0 4 Reinstated or          0 5 Transferred from                0 6 Multidistrict                    0 8 Multid1strict
            Proceeding              C our1                                        Appellate Coun                      Reope ned                 Another District                  Litigat ion -                        Litigation
                                                                                                                                                (y,ec'if))                        Tran~frr                             Direct File
                                                     Cite the U.S, Civil Stature under which you arc filing (Do nor cite j lJrisditti01111l stafllle.'i unless dll'ersif)')

                                                        Brief dcsc1iption of cause:          l 5 USC § 1692 - Fair Debt Collection Practices

 VIII. REQUESTED IN   • CHECK IF Tll lS IS A CL,\SS ACTION                                                               DDlA'- D $                                           CHECK YES only if demanded in complaim:
       COMPLAI NT :         UNDER Rl/1.E 23. F.R.Cv .P.
                                                                                                                                                                              Jt: RY DEM A ND : •                 Yes      O No
                        (.'·ie e /nstru<:f11msJ
 IX. RELAT ED CASE(S)
            I F ANY                                                                     JUDGE                                                                   DOCKET NUMBER                          JUN 5 2020
 DATE          Apri l 30. 2020

   J?OR OH fCF. t.:S[ ON U '

        RECEIPT# _ _ __                            A"10UN T ..                                    APP I.YlJ,.'G tFP _ _ __ _               JL!DCH:                                    i\l:\G JUDGE
                               Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 2 of 12
                                                                 UNITED STATES DISTRICT COURT
                                                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                               DESIGNATION FORM
                          (to be used by counsel or prose plain1iff io indicate 1he calegory of lhe case for the purpose o.f assignmem co the appropnate calendar)

Address of Plaintiff: _ _ _ _ _ __ _5_
                                     0_F_ie_l_d_m_e_r_e_S
                                                        _t_re_e_t_, _E_lm
                                                                        _ o_n_
                                                                             y _,N
                                                                                 _ e_w_Y
                                                                                       _ o_
                                                                                          rk_11_0_0_3________
Address of Defendant: _ _ _6_2_0_W
                                 _ e_s_t_G_e_r_m_a_n_t_o_w_n_P
                                                             _._Ik_e_, _S_u_it_e_2_2_0_                                P_ly_m
                                                                                                                            _ o_u_
                                                                                                                                 th_M_e_e_ti_n_g_, _P_A_19_4_6_2_ __
Place of Accident, Incident or Transaction : _ _ _ _ _ _ _ _ _L_e
                                                                _h----=
                                                                     igc_h_C_o_u_n
                                                                                 _t_y_,_P
                                                                                        _e_n_n_s_y_lv_a_n_ia_                                        ________


RELATED CASE, IF ANY:

Case Number: _ __ _ _ __ _ _ _ _ __                                   Judge: _ _ _ _ _ _ _ _ _ _ _ _ __                          Date Terminated:

C ivil cases are deemed related when Yes is answered to any of the following questions:

l.     Is this case re lated lo property included in an earlier numbered suit pending or within one year                            Yes D                   No 0
       previously terminated action in this court?

2.     Does !his case involve the same issue of fact or grow out ol'lhe same transact.ion as a prio r suit                           Yes D                  No 0


                                                                                                                                           •
       pending or within one year previously termin ated action in this court?

3.     Docs this case involve the validity or infringement of a patent already in suit or any earlier                                Yes                    No ~
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus. social security app1:al. or prose civil rights                             Yes O                  No ~
       case fi led by the same individual?

I certify that, to my knowledge. the within case
this court except as noted above.

DATE: _ _ _ _ _ _ __ _ _ __ _ __
                                                                             ~ A1tif:1ey-at-La&h;Se Plai111iff                                  Auornq l.D. # (if applicable)


C IVIL: (Pl ace      :i   ✓ in one category only)

A.             Federlll Question CaseI:                                                          B.    Diversity Jurisdiction Cases:

••     I.
       2.
               lndemnity Contract, Mari ne Contract, and All Other Contracts
               FELA
                                                                                                 •D    I.
                                                                                                       2.
                                                                                                             insurance Contract and Other Contracts
                                                                                                             Airplane Personal Injury
 ••    3.
        4.
            Jon1;;s Act-Personal Injury
            Antitru st
                                                                                                 ••    3.    Assault. Defamation
                                                                                                             Marine Pi::rsonal Injury
                                                                                                       4.

B       5.  Patent
        6. Labor-Management Relations
                                                                                                  •D   5.
                                                                                                       6.
                                                                                                             Motor Veh icle Personal Injury
                                                                                                             Other Perso nal Injury (Please speciM: _ _ _ _ _ __ __
D       7. Civil Rights                                                                           •    7.    Products Li ability
•       8. Habeas Corpus                                                                          ••    8.   Products Liab ili ty- Asbestos

80      9. Securities Act(s) Cases
        10. Social Security Review Cases
        11. All other Federal Question Cases
                                                                                                       9.    All other Diversity Cases
                                                                                                              (Please specify): _ _ __ _ _ __ _ _ _ _ _ _ __ _

               (Please specifyj:                            FDCP A



                                                                                  ARBITRATION CE RTIFICATION
                                                         (rhe ejfecr of1!11s cenification is ro remove 1he case.from eligib i/i1yjor arh11ra1wn.)

 l. _ _ _ _ _ _ __ __ _ _ _ _ _ _ _ .counselor record or pro se plaintiff, do hereby certify:



      •        Pursuant 10 Local Civil Ruic 53.2. § 3(c) (2). that to the best of my knowledge and belie( the damages recoverab le in thi s civil action case
               exceed the sum of S 150.000.00 exc lusive of interest and costs:




 DATE:
      •        Relief other than monetary damages is sought.

                                                                                                                                                        J       1    -   5 2020
             - - -- - --
                                                                               A ILOrfley-1r.[m,•; Pro Se Plainfi.ff                            A11omey 1. D. # (if applicable)
                                                                                 (.     £7
                                                                                i,-
 NOTE : A trial de novo will be a trial by jury on ly if there has been comp liance with F.R.C. P. 38.

 {ff. 609 (5 2018)
         Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 3 of 12


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYL V ANJA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

Anthony Pettway                                                             CIVIL ACTION

                      V.

Nationwide Credit, lnc.                                                     NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case :tvlanagement Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set fo1th on the reverse
side of this form.) ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.                            ()

(b) Social Secmity - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ()

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.                  ( X)




Telephone                           FAX Number


(Civ. 660) 10/02
          Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 4 of 12



                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 -Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through ( d) based on the initial pleading.

    (b)            In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall s ubmit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                             SPECIAL MANAGEMENT CASE ASSIGNMENTS
                              (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (I) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition ; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership ; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
             Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 5 of 12




      BARSHA Y SANDERS, PLLC
      l 00 Garden City Plaza, Suite 500
      Garden City, New York 11530
      Tel: (516) 203-7600
      Fax: (516) 706-5055
      Email: Consumer Rights@BarshaySanders.com
      Attorneys/or Plaintiff
      Our File No .: 119084

                                 UNITED ST ATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA
                                     ALLENTOWN DIVISION



       Anthony Pettway, individually and on behalf of all others
       similarly situated,                                              Docket No:

g                                                Plaintiff,             CLASS ACTION COMPLAINT
..J
a.


                                     vs.
                                                                        JURY TRlAL DEMANDED

       Natiomvide Credit, Inc.,

                                                 Defendant.


              Anthony Pettway, individually and on behalf of all others similarly situated (hereinafter
      referred to as "Plaintiff'), by and through the undersigned counsel, complains, states and alleges
      against Nationwide Credit. lnc. (hereinafter referred to as "Defendant'"), as follows:


                                               INTRODUCTION
              1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
       15 U .S.C. § 1692, et seq. (the "FDCP A'').


                                           JURISDICTION AND VENUE
              2.      This Com1 has federal subject matter jurisdiction pursuant to 28 U .S.C. § 1331 and
       15 U.S.C. § 1692k(d).
              3.      Venue is proper under 28 U.S.C. § 1391 (b) because a substantial part of the events
       or omissions giving rise to the claim occurred in thi s Judicial District.
                 Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 6 of 12




                 4.     At all relevant times, Defendant conducted business ,vithin the State of
       Pennsylvania.


                                                     PARTIES
                 5.     Plaintiff Anthony Pettway is an individual who is a citizen of the State of New York
       residing in Nassau County, New York.
                 6.     Plaintiff is a natural person allegedly obligated to pay a debt.
                 7.     Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3).
                 8.     On information and belief, Defendant Nationwide Credit, Inc., is a Pennsylvania
       Corporation with a principal place of business in Lehigh County, Pennsylvania.
                 9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
       others.
g                10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
...!
0..

       by consumers.
                 11.    The principal purpose of Defendant's business is the collection of such debts.
                 12.    Defendant uses the mails in its debt collection business.
                  13.   Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6).


                                  ALLEGATIONS SPECIFIC TO PLAINTIFF
                  14.   Defendant alleges Plaintiff owes a debt ("the alleged Debt").
                  15.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
       transaction in which the money, property, insurance, or services which are the subject of the
       transaction are primarily for personal, family , or household purposes.
                  16.   The alleged Debt does not arise from any business enterprise of Plaintiff.
                  17.   The alleged Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).
                  18.   At an exact time knovm only to Defendant, the alleged Debt was assigned or
       otherwise transfened to Defendant for collection.
                  19.   At the time the alleged Debt was assigned or otherwise transfe1Tecl to Defendant for
       collection, the alleged Debt was in default.
                  20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter ("the
       Letter'') dated January 25, 2020. (A true and accurate copy is annexed hereto as "Exhibit l.")



                                                            2
       Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 7 of 12




         21.     The Letter conveyed information regarding the alleged Debt.
         22.     Th.e Letter is a "communication" as defined by 15 U.S.C. § l 692a(2).
         23.     The Letter was received and read by Plaintiff.
         24.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
         25.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         26.     15 U.S.C. § l 692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         27.     A debt collection practice can be a "false, deceptive, or misleading" practice in
violation of 15 U.S.C. § 1692e even if it docs not fall within any of the subsections of 15 U.S.C. §
1692e.
         28 .    A collection letter violates 15 U.S.C. § 1692e if: in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         29.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         30.     For purposes of 15 U.S.C. § 1692e, the failure to clearly and accmately identify the
owner of a debt is unfair and deceptive to the least sophisticated consumer.
         31.     The owner of a debt must be clearly conveyed from the perspective of the least
sophisticated consumer.
         32.     The owner of a debt must be accurately conveyed from the perspective of the least
sophisticated consumer.
         33.     The owner of a debt must be conveyed without ambiguity from the perspective of
the least sophisticated consumer.
         34.     The identity of the owner of a debt is a material piece of information to a consumer.
         35.     Knowing the identity of the ow11er of a debt affects how a consumer responds to a
debt collector's attempts to collect the debt.
         36.     The Letter fails to identify by name and label any entity as "creditor,'' "current
creditor," "account ov.rner," or "creditor to whom the debt is owed."



                                                    3
             Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 8 of 12




                37.    Rather, the Letter provides only, "Original Creditor: JPMORGAN CHASE BANK
      USA, N.A."
                38.    The Letter demands payment be made to Nationwide Credit, Inc.
                39.    TI1e least sophisticated consumer would be confused as to whether the owner of the
      alleged Debt is the "original" creditor JPMORGAN CHASE BANK USA, N.A., the entity to
      which payment must be made Nationwide Credit, Inc., or some other unnamed entity.
                40.    The least sophisticated consumer would likely be confused as to the owner of the
      alleged Debt.
                41.    The least sophisticated consumer would likely be uncertain as to owner of the
      alleged Debt.
                42.    Because the Letter can reasonably be read by the least sophisticated consumer to
      have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
(.)
_j
_j    as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
a..
                43 .   Because the Letter is reasonably susceptible to an inaccurate reading by the least
      sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
      within the meaning of 15 U.S.C. § 1692e.
                44.    The least sophisticated consumer would .likely be deceived by the Letter.
                45.    The least sophisticated consumer would likely be deceived in a material way by the
      Letter.
                46.    For the foregoing reasons, Defendant violated 15 U.S .C. §§ 1692e and 1692e(l0)
      and is liable to Plaintiff therefor.


                                             CLASS ALLEGATIONS
                47.    Plaintiff brings this action individually and as a class action on behalf of all persons
      similarly situated in the State of Pennsylvania.
                48.    Plaintiff seeks to certify a class of:
                            All consumers to whom Defendant sent a collection letter failing to
                            explicitly state the owner of the alleged Debt, substantially and
                            materially similar to the Letter sent to Plaintiff: which letter was sent
                            on or after a date one year prior to the filing of this action to the present.

                49.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
      that the Court award damages as authorized by 15 U.S. C. § 1692k.


                                                           4
               Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 9 of 12




               50.     The Class consists of more than thirty-five persons.
               51.     Plaintiffs claims are typical of the claims of the Class. Common questions of law
       or fact raised by this action affect all members of the Class and predominate over any individual
       issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
       superior to other available methods for the fair and efficient adjudication of this controversy.
               52.     The prosecution of separate actions by individual members of the Class would
       create a risk of inconsistent or varying adjudications with respect to the individual members of the
       Class, and a risk that any adjudications with respect to individual members of the Class would, as
       a practical matter, either be dispositive of the interests of other members of the Class not party to
       the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
       has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
               53.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
(.)
-'
-'     The management of the class is not extraordinarily difficult, and the factual and legal issues raised
fl..

       by this action will not require extended contact with the members of the Class, because Defendant's
       conduct was perpetrated on all members of the Class and ,vill be established by common proof.
       Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
       laws.


                                                  JURY DEMAND
                54.    Plaintiff hereby demands a trial of this action by jury.


                                              PRAYER FOR RELIEF
                WHEREFORE Plaintiff respectfully requests judgment be entered:
                           a.    Certifying this action as a class action; and

                            b. Appointing Plaintiff as Class Representative and Plaintiffs attorneys as
                            Class Counsel;

                            c. Finding Defendant's actions violate the FDCP A; and

                            d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                            e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                            f.   Granting Plaintiff's costs; all together with


                                                            5
           Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 10 of 12




                      g. Such other relief that the Court determines is just and proper.




                                                                           -
      DATED: April 28, 2020

                                                BARSHAY SAND~RS, PLLC-•''

                                                By:
                                                      ~
                                                      /",,.
                                                            ~
                                                           1/      /_
                                                                        I/
                                                Meffssairillo, Esquire
                                                100 Garden City Plaza, Suite 500
                                                Garden City, New York 11530
                                                Tel: (516) 203-7600
                                                Fax: (5 l6) 706-5055
                                                Attorneys/or Plaint(ff
                                                Our File No.: 119084



(.)
.J
.J
n..




                                                    6
                                             Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 11 of 12

                                                                                                                      /'       ACCOUNT NUMBER: .XXXXXXXXXXXX2383                                            'I
                                 PERSONAL AND CONFIDENTIAL                                                                                NCI ID: -
                                 PO Box 10354                                                                                                           1817
                                 Des Moines, IA 50306-0354                                                00323                ACCOUNT BALANCE: $3,532.78
                                                                                                                              AMOUNT ENCLOSED:
                                 11mmrnnHn11rn1            UlllHI                                                     '-
                                                                                                                           24-hour account access:     https:/lwww.myaccount,ncjrm.com
                                                                                                                           o Change of address: Print New Address on Back
                     002/C11f782/01I25/2020//NY/1.1/20180423

                                                                                                                             REMIT TO:

                                                                                                                            •1111 1111111 •1111 •l'I II•,, III, 11111It• 111 II I• 1111 11 1+11111 11 II,
                        11       1111111 III I' 111 11111 1II 1111 II IIIII I1'1h 11111 111 1 I, 11111 11 hI1               NATIONWIDE CREDIT, INC.
                             ,
                                                                                                                            PO Box 14581
                        78913-28A4*AUTO**ALL FOR AADC 110                                                                   Des Moines IA 50306-3581
                        Anthony Pettway
                        50 FIELDMERE ST
                        Elmont NY 11003-2038


                                                                                                                           817 6


                                                            ,.... Please See Reverse Side of This Letter for Important Consumer Information -
                 Please Detach and Return this Stub in the Enclosed Envelope wilh your Check or Money Order• Make Sure the "Remit to• Address appears in the Window

                                                                                                                                     NCI 10: -               1817
                                               PO Box 14581
                                               Des Moines, IA 50306-3581                                                             Original Creditor: JPMORGAN CHASE BANK, NA
                                               Monday-Friday 8 AM to 6 PM ET 1-866-428-0926                                          Account Number: XXXXX.XXXXXXX2383
                                                                                                                                     Account Balance: $3,532.78
                                                                                                                                     Settlement Offer: $1,943.02
                                                 &
                                                   •            •   •    •   Na1:lonwid• Credit, !nc. has a
                                                                             8ett_.r Bu.sm..ss. Sureau Rattni of At
                                                                                                                                     Date: 01/25/2020
                                                 Dear ANTHONY PETTWAY
                                                 Nationwide Credit, Inc. (" NCI") sent you a letter, more than thirty (30) days ago, advising you that your past due account was placed with
                                                 us for collection. The Account Balance is shown above.
                                                 You can settle this account accordin to the avment arran ement shown in the table below:
                                                  Pa men! No. Pa ment Received b NCI Pa ment Amount                         Pa men! No. Pa ment Received b NCI Pa -menl Amount
                                                  1                        02/10/2020            $647 .67
                                                  2                        03/10/2020             $647.67
                                                  3                        04/10/2020            $647.68


        myaccount.ncirm.com




            • 24-hour Access                     This offer is contingent upon NCI receiving the payment pursuant to the payment schedule mentioned in the above table. If you fail to
                                                 meet any terms of the SelUemenl Agreement. NCI may, at its discretion, cancel the Settlement Agreement or offer you a new settlement
            • Make or                            aqreement. NCI is not obliqated to renew this offer.
              Reschedule a                        .Q Secure Online Portal: rnyaq;ount.ncirm.com is available 24        ~ Pay by Mail: Send a check or money order to
              Payment                             hours a day to schedule payments. negotiate alternatives,            Nationwide Credit, Inc. PO Box 14581 Des Moines. IA
                                                  manage your account and more!                                        50306-3581
            • Arrange a                           Login using your NCI ID:           11817 and
                                                                                                                       Reference your NCI ID on your check or money order
              Settlement                          Password: Last four digits of your SSN                               W      Pay by Phone: Toll free 1-866-428-0926
                                                 Sincerely,
            • Change Your                        MICHAEL ADDINGTON
              Contact                            Nationwide Credit, Inc.
              Information
                                                 This communication is an attempt to collect a debt by a debt collector or consumer collection agency and any
                                                 information obtained will be used for that purpose.
  J • And More ...                                                                                                                                                                                    04122019
                                                                                                                                                                                                                 C11

"'..:.::-
                       Case 5:20-cv-02854-EGS Document 1 Filed 06/05/20 Page 12 of 12

                                                                 NOTE CHANGES ONLY


FIRSTNAME

LAST NAME
            I
            I
                I
                I
                       I I I
                       III
                                    I II I I I
                                    I I I I I I
                                                        I
                                                        I
                                                            I I II
                                                            II II
                                                                          I I I
                                                                          I I I
                                                                                     Ml
                                                                                          •
ADDRESS
            I   I      l II         I II II I           I   IIII          IIIIIII IIII                         I I I I I I I
            I   I      I I I        III II I            I   I I I I       I I I I I I I I I I I              IIIIII! II
CITY
            I   I      I I I        I I I I I I         I   I I I I       I I I               I
                                                                                          HOME PHONE       ._.I__,! I I I I I I I
STATE
            DJ             ZIP
                                    I I I I I -I        I   II     I                      WORK PHONE
                                                                                                       I   ~l~I I I I I I I I


              THIS COMMUNICATION ISAN ATTEMPT TO COLLECT A DEBT BY A DEBT COLLECTOR OR CONSUMER
                 COLLECTION AGENCY AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
        New York City Department of Consumer Affairs License Number: 0914159
